UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                   12/06/2019

HENRY JONES,

                                                Plaintiff,             18-CV-4064 (GBD) (KHP)

                             -against-                                          ORDER

THE CITY OF NEW YORK, et al.,

                                                Defendants.

-----------------------------------------------------------------X
KATHARINE H. PARKER, United States Magistrate Judge:

         On December 5, 2019, the parties appeared for a case management conference.

The following order is entered:

         Discovery. The fact discovery deadline is extended to January 17, 2020. No further

extensions will be granted.

         Status Letter. The City is directed to file a status letter by December 20, 2019 to

update the Court as to whether the City will accept service of Plaintiff’s forthcoming

deposition subpoena. The letter will also state the date for the pending deposition and

address whether Corporation Counsel will be representing the witness at the deposition.

         Motion to Amend. By December 16, 2019, Plaintiff will provide a copy of the

proposed amended complaint to the City. Plaintiff will also provide a redline of the

proposed amended complaint to the operative complaint. By January 8, 2020, Plaintiff will

file a letter updating the Court as to whether the City has consented to Plaintiff’s proposed

amendment or, alternatively, Plaintiff will file a moving brief. The City’s opposition, if any,

is due by January 17, 2020. Plaintiff’s reply, if any, is due by January 24, 2020.
       Status Conference. A status conference in this case is hereby scheduled for

February 5, 2020 at 11:00 a.m. The parties are directed to be prepared to discuss

Plaintiff’s motion to amend if filed.

       SO ORDERED.

DATED:         New York, New York
               December 6, 2019

                                                   ______________________________
                                                   KATHARINE H. PARKER
                                                   United States Magistrate Judge




                                              2
